MYRICK, J.-
The evidence given on the trial tended to show that officers and agents of the defendant were engaged in constructing a dam for the defendant, and in such construction committed some of the acts complained of. That being the case, the court erred in granting a nonsuit. The court sustained an objection to the following question propounded to one of the officers:
“Question. And unless there is an injunction issued in this case forbidding the corporation, through its agents, from doing this act, you, as long as you are agent of the corporation, will continue to do it when you think it necessary to do it, and to the advantage of the corporation %' ’
The ruling was error.
Judgment reversed and cause remanded for a new trial.
We concur: Morrison, C. J.; Thornton, J.